Citation Nr: 0028792	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-40 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 15, 
1991 for the assignment of a 100 percent rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to June 
1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a January 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which assigned a 100 percent rating 
for the veteran's service-connected schizophrenia with an 
effective date of November 24, 1993.

In a May 1998 decision, the RO modified the effective date 
for the 100 percent rating for schizophrenia to January 15, 
1991.  The veteran elected to continue to appeal the 
effective date claim back to January 1984.

In an August 1998 decision, the Board determined that the 
veteran is not entitled to an effective date earlier than 
January 15, 1991 for the assignment of a 100 percent rating 
for schizophrenia.

In an order issued in June 2000, the Court dismissed the 
Secretary's motion for summary affirmance and vacated and 
remanded the Board's January 1999 decision. A copy of the 
Secretary's motion for summary affirmance and the Court's 
Order denying that motion is included in the claims folder. 

Regarding the claim for an effective date earlier than 
January 1991, for a 100 percent evaluation for schizophrenia, 
the Court found the Board did not fully consider all 
applicable laws governing effective dates for increased 
rating claims.

The Court remanded these matters for appropriate 
readjudication pursuant to 38 U.S.C.A. § 7252 (a) (West 
1991).  

The Board notes that the Board's August 1998 decision 
referred to a construed claim of clear and unmistakable error 
in an April 1969 rating action that reduced a 100 percent 
rating for schizophrenia to 70 percent.  This matter remains 
undeveloped for appellate review and is again referred to the 
RO for appropriate action.


REMAND

The veteran contends, in essence that he is entitled to an 
effective date earlier than
January 15, 1991 for assignment of a 100 percent evaluation 
for schizophrenia.  He asserts that he should be assigned a 
100 percent evaluation as of January 1984.

The Board notes that the procedural history was recited by 
the Court as follows.  In a December 1956 rating decision, 
the RO granted service connection for schizophrenia, and 
assigned a 30 percent rating.  In an August 1958 rating 
decision, the RO increased the rating for the veteran's 
service-connected schizophrenia to 50 percent.  In an August 
1963 rating decision, the RO increased the rating for the 
veteran's service-connected schizophrenia to 100 percent.  In 
an April 1969 rating decision, the RO reduced the rating for 
the veteran's service-connected schizophrenia to 70 percent.  
Subsequently dated rating actions confirmed the 70 percent 
schedular rating for schizophrenia and these determinations 
were not appealed.  The Board further observes that an 
unappealed June 1982, rating action, with notification sent 
on July 1, 1982, which confirmed the 70 percent schedular 
evaluation, is the most recent prior final determination 
denying an increased evaluation for schizophrenia.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1997) (formerly 38 U.S.C.§ 4005 (1976); 38 C.F.R. §§ 3.104, 
19.153 (1981)).

The decision by the Court set forth in detail the 
requirements for the development and the readjudication of 
the veteran's claim.  The Court's decision mandated that 
further development and consideration of applicable 
regulatory and statutory provisions is required before this 
case can be decided on the merits.  

The Court found that the Board erred when it determined that 
38 U.S.C. § 5100(b)(2) did not provide for a date earlier 
than the January 15, 1991 medical record reflecting that the 
veteran was experiencing gross psychotic thinking, auditory 
hallucinations, and paranoid delusions, which had been used 
as the date of informal application.  The Court cited the 
provisions of 38 U.S.C. § 5100 (a), which states that 
"unless specifically provided otherwise in this chapter,...a 
claim for increase of compensation..shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5100 (a) (West 1991).  The Court then pointed 
out that regarding increased ratings claims, section 
5100(b)(2) does "specifically provide otherwise" by stating 
that "The effective date of an award shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date."  38 U.S.C.A. § 5100 (b)(2) 
(West 1991).  The Court also pointed to 38 C.F.R. 
§ 3.400(o)(1), (2) (1999), which states that "the effective 
date of an award of increased rating is earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date; otherwise date of receipt of claim."  Hazan 
v. Gober 10 Vet. App. 511, 520 (199).  

The Court found that the Board improperly failed to reference 
these provisions of 38 U.S.C.A. § 5100 (b)(2) and 38 C.F.R. 
§ 3.400(o) in its determination against an effective date 
prior to January 15, 1991.  Because of this, the Court 
determined that a remand was necessary for an issuance of a 
readjudicated decision supported by adequate reasons and 
bases to include consideration of these provisions.  

The Board notes that in Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992), the Court addressed the issue of entitlement 
to an earlier effective date in a total rating claim and 
pointed out that the applicable statutory and regulatory 
provisions, fairly construed, require that the Board look to 
all communications in the file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 
3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  The Court in Servello also pointed out that 
under 38 C.F.R. § 3.155(a), an informal claim may, in some 
circumstances, be considered the date of a claim, and there 
is no requirement that an informal claim specifically 
identify the benefit sought.  The Court in Servello also 
noted that the one year period for filing a formal claim 
under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o) does 
not begin to run if a veteran has not been furnished an 
application form after filing an informal claim Id. at 200.

With the Court's determination in mind, the Board notes that, 
subsequent to the prior final decision of June 1982, the 
claims file contains correspondences in response to a request 
for information from the VAMC in Los Angeles California to 
the RO, which indicates that the veteran was hospitalized, 
apparently for psychiatric treatment, in February 1985.  The 
RO should determine whether this notification of VA treatment 
falls within the purview of an informal claim under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o), and in 
view of the Court's finding in Servello.  

The RO should also determine whether other VA medical 
evidence exists between the prior decision of June 1982 and 
the hospital record from January 15, 1991, which has been 
used as the current date of informal application.  The Board 
observes that the claims file contains a VA form 10-7131 
hospital admissions notice stamped with VAMC, Big Spring 
Texas and dated in March 1984.  Thereafter, correspondence 
from Waco Texas indicates that the claims file was lost and 
rebuilt in August 1984.  Another VA form 10-7131 dated in 
November 1984, originated from the VAMC from Loma Linda, 
California, but is unclear whether VA treatment was 
administered.  An effort should be made to obtain any 
additional records showing psychiatric treatment between June 
1982 and January 1991 for the purposes of determining whether 
such records could be construed as an informal claim for a 
100 percent evaluation for schizophrenia.  In doing so, the 
RO should consider any medical records obtained between June 
1982 and January 15, 1991 in the context of the appropriate 
psychiatric criteria in effect prior to January 1988 and the 
amended criteria as of January 1988.

Finally, the Board notes that the RO has not addressed 
whether a claim for an increased evaluation, which was filed 
by the veteran in November 1983, should be regarded as an 
active or abandoned claim for effective date purposes.  
Subsequent to the RO's prior final decision of June 1982, the 
veteran is noted to have filed a document on November 28, 
1983, which stated "Please consider this as a claim for an 
increase in my service connected compensation."  The RO sent 
a letter to the veteran in December 1983 which stated that 
the RO was unable to increase the evaluation of the veteran's 
service connected nervous condition due to a lack of medical 
evidence, and advised the veteran that he should submit 
medical evidence showing that the condition had increased in 
severity.  This letter stated that unless the RO received the 
information within one year, any increase in payments would 
only be authorized from the date the RO received such 
information.  There is no indication that the veteran sent 
the requested evidence within the year and no follow up from 
the RO after expiration of the year.  An April 1987 deferred 
rating decision noted that the claimant failed to prosecute a 
claim for increase and failed to report for an examination.  
However, the accompanying notification letter dated in May 
11, 1987 was sent to the veteran's daughter informing her of 
a denial of entitlement to Chapter 35 education assistance 
due to the veteran's failure to report of the examination.  
There is no evidence that the veteran himself received such 
notification addressing his failure to prosecute the claim.  
The RO has not addressed this November 1983 claim, to include 
consideration as to whether it remains an active claim or an 
abandoned claim under 38 C.F.R. § 3.158.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), and in accordance with the Order of the Court in the 
appellant's case, the Board is deferring adjudication of the 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant should be informed that 
he is free to submit additional evidence 
and argument related to the issue on 
appeal.  

2.  The RO should perform any development 
necessary to obtain any medical evidence 
not currently of record between June 1982 
and January 15, 1991, and determine 
whether any medical evidence within that 
timespan shows a factually ascertainable 
increase in disability from the veteran's 
service-connected schizophrenia, in 
accordance with the duty to assist the 
veteran under 38 U.S.C.A. § 5107(b) (West 
1991).  Specifically, the RO should 
attempt to locate any VA treatment 
records from  Big Spring Texas from 
around or prior to March 1984; any VA 
treatment records from Loma Linda, 
California from around or prior to 
November 1984, and VA treatment records 
from Los Angeles California showing 
psychiatric hospital treatment around 
February 1985.  

3.  The RO should address the veteran's 
November 1983 claim for an increased 
evaluation, to include consideration as 
to whether it remains an active claim or 
an abandoned claim under 38 C.F.R. 
§ 3.158, in light of the subsequent 
procedural history.

4.  After all available medical evidence 
is of record, the originating agency 
should review the veteran's claim for 
entitlement to an earlier effective date 
for a total disability evaluation for 
schizophrenia, prior to January 15, 1991.  
In adjudicating this matter, 
consideration should be made as to 
whether any evidence or document after 
June 1982, but prior to January 15, 1991, 
falls within the purview of a formal or 
informal claim, with consideration of 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o), and in view of the Court's 
finding in Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  Review of any 
psychiatric evidence between June 1982 
and January 15, 1991 for effective date 
purposes should be made with 
consideration of the appropriate 
psychiatric criteria in effect prior to 
January 1988 and the criteria, which was 
amended in January 1988.  The RO must 
explain to the veteran which criteria 
were used in rating the disability and 
why the selected criteria are more 
favorable to the veteran.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case.  A reasonable period of time for a 
response should be afforded. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required of the veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


